3Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 54-56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A) The last line of claim 54 is unclear as to how it fits into the other steps of the claim. There is no requirement that it is any part of the process.
 
Claims 32-56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10711140, alone or in view of Dai.
 The claims of ‘140 encompass additives (‘comprising’). In so far as the specific additives claimed are not recited, Dai (above) teaches their desirability in controlling pore distribution of carbonized gels, thus rendering their inclusion obvious.

Claims 32-56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10590277, alone or in view of Dai.
The claims of ‘277 encompass additives (‘comprising’). In so far as the specific additives claimed are not recited, Dai (above) teaches their desirability in controlling pore distribution of carbonized gels, thus rendering their inclusion obvious.

Applicant's arguments filed 8/29/22 have been fully considered but they are not persuasive.
 The double-patenting rejections should now be addressed. Note that they way claim 32 has been broadened, a silicon or nitrogen-containing polymer inherently has the modifier with no need to add it.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




/STUART L HENDRICKSON/Primary Examiner, Art Unit 1736